Acknowledgments
1. 	Applicant’s amendment, filed on 2/26/2021 is acknowledged.  Accordingly claim(s) 21-24, 26-30, 32, 34 and 37.
2.	Claim(s) 1-20, 25, 31, 33 and 35-36 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210308, by the Examiner.
Allowable Subject Matter
4.	Claim(s) 21-24, 26-30, 32, 34 and 37 are allowed, subject to the examiner’s amendment described below.
Examiner's Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this Examiner’s amendment was given in a telephonic interview with Patrick Jewik (USPTO Registration No. 40,456) on or about 3/9/2021.
7.	 The Application has been amended one (1) time as follows:
Claims 1.-20. (Canceled)

Claim 21. (Currently Amended) A method comprising:

selecting, by a transaction processor application in a communication device, items for purchase in a transaction at a merchant server computer;
wherein the communication device is a mobile phone;
wherein the communication device comprises a secure element;
identifying, by the transaction processor application in the communication device, a payment account;

retrieving, by the payment application from the secure element in the communication device, a payment credential associated with the identified payment account; 
sending, by the payment application in the secure element, the payment credential to the transaction processor application;
transmitting the payment credential, by the transaction processor application in the communication device, to the merchant server computer;
receiving, by the merchant server computer, the transmitted payment credential; and 
initiating, by the merchant server computer, a payment transaction with the payment credential.

Claim 22. (Previously Presented) The method of claim 21, wherein the payment credential comprises a token. 

Claim 23. (Previously Presented) The method of claim 22, wherein the transaction processor application is a merchant application. 

Claim 24. (Canceled) 

Claim 25. (Canceled).

Claim 26. (Previously Presented) The method of claim 21, further comprising:
receiving, by the communication device, a selection of the payment account, the selection identifying the payment account. 

Claim 27. (Currently Amended) A system comprising:
a communication device comprising:
a first processor; and

a first non-transitory medium, the first non-transitory medium comprising instructions when executed by the first processor, causes the first processor to perform the steps of:

selecting, by a transaction processor application in the communication device, items for purchase in a transaction at a merchant server computer;
wherein the communication device is a mobile phone;
wherein the communication device comprises a secure element;
identifying, by the transaction processor application in the communication device, a payment account;
communicating, by the transaction processor application in the communication device, transaction data associated with the transaction to a payment application in the secure element on the communication device;
retrieving, by the payment application from the secure element in the communication device, a payment credential associated with the identified payment account;
sending, by the payment application in the secure element, the payment credential to the transaction processor application; and
transmitting the payment credential, by the transaction processor application in the communication device, to the merchant server computer; and
the merchant server computer, the merchant server computer comprising a second processor, and a second computer readable medium comprising code, executable by the second processor for performing steps including: initiating a payment transaction with the payment credential.

Claim 28. (Previously Presented) The system of claim 27, wherein the payment credential comprises a token. 

Claim 29. (Previously Presented) The system of claim 27, wherein the transaction processor application is a merchant application.

Claim 30. (Previously Presented) The system of claim 27, wherein initiating the payment transaction with the payment credential includes generating an authorization request message comprising the payment credential.  

Claim 31. (Canceled). 

Claim 32. (Currently Amended) The system of claim 27, wherein the steps comprise 
receiving a selection of the payment account from a [[the]] user, the selection identifying the payment account. 

Claim 33. (Canceled).

Claim 34. (Previously Presented) The method of claim 21, wherein the payment credential is in encrypted form as the payment credential is transmitted from the communication device to the merchant server computer.

Claim 35. (Canceled).

Claim 36. (Canceled) 

Claim 37. (Currently Amended) The method of claim 21, further comprising:
receiving, by the payment application, signed transaction data from the transaction processor application; and
validating, by the payment application, the signed transaction data using a transaction processor public key before retrieving the payment credential from the secure element in the communication device.

Reasons for Allowance
8.	Claim(s) 21-24, 26-30, 32, 34 and 37 are allowed.
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent Publication 2012/0226582 to Hammad) which discloses a methods, secure elements, validation entities, and computer program products for effecting secure communication of payment information to merchants for Internet-based purchases. Payment information for a user's real payment information is installed in a secure element of a computer, the payment information may comprise a pseudo PAN number for the portable consumer device provided by a validation entity. The secure element is shielded from the computer's operating system to thwart hacker attacks. The user accesses the secure element to make a purchase. In response, the secure element contacts the validation entity with the pseudo account number, and in response obtains dynamic payment information that the secure element can used to effect the payment. The dynamic payment information comprises an account number that is different from the pseudo PAN, and which has at least one difference which respect to the user's real payment information. 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 21 and 27, specifically the combination of steps of retrieving, by the payment application from the secure element in the communication device, a payment credential associated with the identified payment account; sending, by the payment application in the secure element, the payment credential to the transaction processor application; transmitting the payment credential, by the transaction processor application in the communication device, to the merchant server computer, as recited in claim(s) 21 and 27. 
 Moreover, the missing claimed elements from Hammad are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Hammad disclosures because: it is not common to retrieving, by the payment application from the secure element in the communication device, a payment credential associated with the identified payment account; sending, by the payment application in the secure element, the payment credential to the transaction processor application; transmitting the payment credential, by the transaction processor application in the communication device, to the merchant server computer.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s)
22-24, 26 28-30, 32, 34 and 37 are also allowable for the same reason(s) described above.
   	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/10/2021